Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD Page 1 of 8

 

 

— , CITATION — PERSONAL SERVICE — TRCP 99
THE STATE OF TEXAS
2018-DCL-06220-A
James Thatcher § INTHE 107TH DISTRICT COURT
VS § OF
Dargel Boats, Inc. § CAMERON COUNTY, TEXAS

TO Dargel Boats, Inc.
Registered Agent: Cleve M. Ford
4110 N. FM 493
Donna TX 78537-5088, GREETING:

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a default judgment may be taken against you." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiff's Original Petition at or
before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of
this citation before the Honorable 107th District Court of Cameron County, at the Courthouse in said
County in Brownsville, Texas. Said Plaintiff's Original Petition was filed in said court on October 24,
2018, in the above entitled cause.

The file number of said suit being The style of the case Is:
2018-DCL-06220-A James Thatcher
vs.

Dargel Boats, Inc.,Yamaha Motor Corporation,
USA,Unknown Retailers 1 through 9

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 26th day of
October, 2018.

 
        
 
 

ATTORNEY: as Eric Garza

ROBERTO RENE GARCIAS AS . District Clerk of Cameron County
07645210 soe %. 974 Harrison St.
(956)668-7400 Ff A ) e Brownsville, Taxas+78520

PO Box 5729 axT AS 3 A ed es id wig

McAllen TX 72502-5728 | Wh
%

os :

 

EXHIBIT

 

PDF created with pdfFactory Pro trial version www.pdffactory.com
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD_ Page 2 of 8

 

2018-DCL-06220-A James Thatcher

107th District Gourt vs.

Dargel Boats, Inc.,Yamaha Motor Corporation,
USA,Unknown Retailers 1 through 9

 

 

 

 

RETURN OF SERVICE
Executed when copy Is delivered:

 

 

 

 

 

 

 

This |s @ true copy of the original citation, was delivered to defendant ___. , onthe day of
, 20 :
NAME/ADDRESS FOR SERVICE Officer
County, TX
By: Deputy

 

 

REPENS REE

OFFICERS RETURN

Came to hand on the day of , at o'clock om and County, Texas,
by delivering to each of the within named defendants in person, a true copy of this with
the date of delivery endorsed thereon, together with the accompanying copy of the at
the following times and places, to wit:

 

NAME DATE/TIME PLACE/COURSE/DISTANCE FROM COURTHOUSE

 

 

 

 

 

 

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

 

and the cause or failure to execute this process is:

 

and the information received as to the whereabouts of said defendant(s) being:

 

 

 

 

 

FEES: Officer
SERVING PETITION/COPY $ County, TX
TOTAL: $
By: Deputy
AFFIANT

SERRE

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shalt sign the
return. The signature Is not required to be verified. If the return Is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
“My name I|s , my date of birth is , my address is

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT,
EXECUTED in County, State of , on the day of . 20

 

 

1D Number/Expiration of Certification Declarant/Authorized Process Server

PDF created with pdfFactory Pro trial version www.pdffactory.com

 
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD_ Page 3 of 8

oe FILED
2018-DCL.-06220
so 10/29/2018 5:13 PM
Eric Garza
Cameron County District Clerk
By Christina Hernandez Deputy Clerk
28643878

 

RETURN OF SERVICE

State of Texas County of Cameron 107th District Court
Case Number. 2018-DCL-06220-A
Plaintiff:
James Thatcher
vs.
Defendant:
i Dargel Boats, Inc.

Received these papers or the 26th day of October, 2078 at 10:01 am to be served on Dargel Boats,
Inc, Registered Agent: Cleve IM. Ford, 4410 N EM 493, Donna, TX 78537,

1, RUTH FLYNN PSC 7275 EXP 8/31/49, do hereby affirm that on the 26th day of October, 2018 at
i 3:10 pm, &

served a REGISTERED AGENT by delivering a true copy of the Citation/ Plaintiff's Original Petition
with the date and hour of service endorsed thereon by ma, to: Cleve M. Ford as Registered Agent at the
‘address of: 4110 .N FM 493, Donna, TX 77837 on behalf of Rargel Boats, Inc., and informed said person
of the conterits therein, in compllance with state statutes,

My name Is. Mona Lote Ror (First, Last), my date of birth is_| Alea) 441 andmy
address is p Whowk Wee “ PRL | street, City, State, Zip Code),

and thas nly), | declare under penalty of ot ry hat the foregoing is true and correct,

Sella, (Cou
Execyted in WS A ne (County), State of _ hap at. , onthe 2.7.80 Day of
Cook y 20 LM 1 Ad Nts oe shea (First, Last name) declarant."

       
  

 

th. Lr

RUTH FLYNN PSC 7875 EXP 834/19
Process Server ,

Our Job Serlal Number: BBW-2018007675

Copyrlghi® 4992.2018 Database BSordicss, Inc. ~ Process Server'a Topbox ¥G,Gg

PDF created with pdfFactory Pro trial version www.pdffactory.com

 
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD_ Page 4 of 8

 

 

| " CITATION — PERSONAL SERVICE — TRCP 99
THE STATE OF TEXAS
2018-DCL-06220-A
James Thatcher § INTHE 107TH DISTRICT COURT
VS § OF
Dargel Boats, Inc. § CAMERON COUNTY, TEXAS

TO Dargel Boats, Inc.
Registered Agent: Cleve M. Ford
4110 N. FM 493
Donna TX 78537-5088, GREETING:

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a default judgment may be taken against you." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiff's Original Petition at or
before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of
this citation before the Honorable 107th District Court of Cameron County, at the Courthouse in said
County in Brownsville, Texas. Said Plaintiff's Original Petition was filed in said court on October 24,
2018, in the above entitled cause.

The file number of said suit being The style of the case is:
2018-DCL-06220-A James Thatcher
Vs.

Dargel Boats, Inc., Yamaha Motor Corporation,
USA,Unknown Retaliers 1 through 9

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 26th day of
October, 2018.

    
    

 

 

   

ATTORNEY: x Eric Garza

ROBERTO RENE GARCIA . District Clerk of Cameron County

07645210 Oy _ 974 E Harrison St.

(956)668-7400 &, f. “2 Brownsville, Texask78520

PO Box 5729 set hae awd:

McAllen TX 78502-5726, 4 pee. WA TP AACR
Sh a By LL VMAS YTS
% Miriam Longoria, DeputyGlerk

PDF created with pdfFactory Pro trial version www.pdffactory.com

 
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD Page 5 of 8

 

2018-DCL-06220-4 James Thatcher

107th District Court VS.

Darge! Boats, Inc., Yamaha Motor Corperation,
USA,Unknown Retailers 1 through 9

 

 

 

 

 

 

 

 

 

 

 

RETURN OF SERVICE
Executed when copy is delivered:
This Is a true copy of the original cltation, was delivered to defendant _. , on the day of
,20
NAME/ADDRESS FOR SERVICE Officer
County, TX
By: Deputy

 

 

BREE

OFFICERS RETURN

Came to hand on the day of , at o'clock sem and County, Texas,
by delivering to each of the within named defendants in person, a true copy of this with
the date of delivery endorsed thereon, together with the accompanying copy of the at

the following times and places, to wit
NAME DATE/TIME PLACE/COURSE/DISTANCE FROM COURTHOUSE

 

 

 

 

 

 

 

And not executed as to the defendant(s),
The diligence used In finding said defendant(s) being:

 

 

and the cause or failure to execute this process is:

 

and the Information received as to the whereabouts of sald defendant(s) being:

 

 

 

 

 

 

 

FEES: Officer
SERVING PETITION/COPY $ County, TX
TOTAL: $
By: Deputy
AFFIANT

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT,
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contaln the following statement:
“My name Is , my date of birth is , my address is

 

i DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in County, State of , on the day of .20

 

 

ID Number/Expiration of Certification Declarant/Authorized Process Server

PDF created with pdfFactory Pro trial version www.pdffactory.com

 
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD Page 6 of 8

 

CITATION — PERSONAL SERVICE — TRCP 99

 

THE STATE OF TEXAS

2018-DCL-06220-A
James Thatcher § INTHE 107TH DISTRICT COURT
VS § OF
Dargel Boats, Inc. § | CAMERON COUNTY, TEXAS

TO Yamaha Motor Corporation, USA
Registered Agent: The Prentice Hall Corporation System
211 E. Seventh Street, Suite 620
Austin TX 78701, GREETING:

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of 20 days after the date you were served this citation and
petition, a default judgment may be taken against you." 7TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiff's Original Petition at or
before 10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of
this citation before the Honorable 107th District Court of Cameron County, at the Courthouse in said
County in Brownsville, Texas. Said Plaintiff's Original Petition was filed in said court on October 24,
2018, in the above entitled cause.

The file number of said suit being The style of the case is:
2018-DCL-06220-A James Thatcher
vs.

Dargel Boats, Inc.,Yamaha Motor Corporation,
USA,Unknown Retailers 1 through 9

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 26th day of
October, 2018.

      

 

ATTORNEY: iO gp, Eric Garza
eniCT doy,
ROBERTO RENE GARCIA SS eN RUA. Coy%, District Clerk of Cameron County
07645210 eS "p% 974 E Harrison St.
(956)668-7400 & ta - Brownsville, Texas 78520
PO Box 5729 xf =
McAllen TX 78502-5724 *: ANWAR
3 ; By: ‘
ee Miriam Longoria, Deput\lerk
<

PDF created with pdfFactory Pro trial version www.pdffactory.com

 
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD_ Page 7 of 8

 

2018-DCL-06220-A James Thatcher

107th District Court vs.

Dargel Boats, Inc., Yamaha Motor Corporation,
USA,Unknown Retailers 1 through 9

 

 

 

 

RETURN OF SERVICE
Executed when copy is delivered:

 

 

 

 

 

 

 

 

This is a true copy of the original citation, was delivered to defendant ,on the day of
,20
NAME/ADDRESS FOR SERVICE Officer
County, TX
By: Deputy

 

 

BRR BR ERR RRR RRR RRR ER RRR RRR

OFFICERS RETURN

 

 

 

 

 

Came to hand on the cay of , at o'clock som and County, Texas,
by delivering ta each of the within named defendants in person, a true copy of this with
the date of delivery endorsed thereon, together with the accompanying copy of the at
the following times and places, to wit:

NAME DATE/TIME PLACE/COURSE/DISTANCE FROM COURTHOUSE

 

 

 

 

 

 

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

 

 

and the cause or failure to execute this process is:

 

and the information received as to the whereabouts of said defendant(s) being:

 

 

 

 

 

FEES: Officer
SERVING PETITION/COPY $ County, TX
TOTAL: $
By: Deputy
AFFIANT

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts fo serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following staternent:
“My name is , my date of birth is , my address is

 

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in County, State of ,on the day of . 20

 

 

 

ID Number/Expiration of Certification Declarant/Authorized Process Server

 

PDF created with pdfFactory Pro trial version www.pdifactory.com
Case 1:19-cv-00010 Document 1-3 Filed on 01/25/19 in TXSD_ Page 8 of 8

FILED
AFFIDAVIT OF SERVICE 2018-DCL-06220
10/30/2018 2:56 PM
Eric Garza
Cameron Co ist}
State of Texas County of Cameron By Brenda nal et Ree Gourt
28668884
Case Number: 7018-DCL-06220-4
Plaintiff:
James Thatcher
VS.
Defendant:

Dargal Boats, Inc,

Far:

Bobby Garcia

THE LAW OFFICE OF BOBBY GARCIA
5301 5S. McColl Road

Edinburg, TX 74539

Received by Pronto Process (San Antonio) on the 26th day of October, 2018 at 10:07 am to be served on Yamaha Motor
Corporation, Usa Registered Agant: The Prentice Hall Corporation System, 211. E. Seventh Strect, Suite 620, Austin, TX

78701.

I, Mike Tachow, being duly sworn, depose and say that on the 26th day of October, 2018 at 3:10 pm, I:

delivered to REGISTERED AGENT by delivering a true copy of the Citatian/ Plaintiff's Original Petition with the date of
service endorsed thereon by me, ta: Vanessa Hernandez, The Prentice Hall Corporation System as Authorized Agent al
the address of; 214. E. Seventh Street, Suite 620, Austin, TX 78701 on behalf of Yamaha Motor Corporation, Usa, and
informed said person of the contents therein, in compliance with state statutes.

| certify that | arm over the age of 18, of sound mind, have no interest in the above action. The facts stated in this affidavit are
within my personal knowledge and are true and correct.

— . <1.
. ike Techow
Subscribed and Sworn to before me on the 26th day PSC-1215, Exp. 7/31/20
of October, 2018 by the affiant who is personally
Pronto Process (San Antonio)
P.0. Box 7819
San Antonio, TX 78207
(210) 226-7192

 

 

NICOLE M. HYBNER
My Mean iD # 129088987
Expires August 9, 2020

     
 

Our Job Serial Number: BBVV-2018007574

      

uydght 1952-2018 Database Gorvices, inc » Frocess Server's Toulbos VO Og

 

PDF created with pdfFactory Pro trial version www.pdffactory.com
